This action was commenced in the justice court of Nowata county. Judgment was given by plaintiff, and the defendant company appealed to the superior court, where a trial de novo was had, which resulted in a judgment for the plaintiff, and the defendant brings error to this court.
The plaintiff below, Truman Barton, who was a stockholder in the defendant company, contends that he was employed by the president of the company to do certain work for the company, and was to receive $100 per month compensation. As to the amount of the compensation, the testimony was in conflict. The jury both in the justice and superior court found in his favor. He worked two months on the lease of the defendant company, and the company refused to pay him. The oil company is seeking to defeat the plaintiff's claim on the ground that a committee composed of one Stansbury and one Bryant alone had the authority to employ help, and that they did not employ the plaintiff. It appears, however, that Stansbury was in charge of the lease on which the defendant in error was employed, and was general manager of the company's affairs. This being true, and it also appearing that the plaintiff performed the services alleged, and the company receiving the benefit of his services, with the knowledge of the general manager and at lease three of the board of directors, the question of authority to hire plaintiff becomes entirely immaterial. The company certainly had the right to employ him, and, when it knowingly accepted his services, ratified the contract of his employment whether originally authorized or not. A corporation cannot permit the performance of a contract, receive the benefits, and then escape liability on the ground that the contract was ultra vires and unauthorized. Shawnee National Bank v. Purcell Wholesale Co., 34 Okla. 34, 124 P. 603, 41 L. R. A. (N. S.) 494; Crowder State Bank v. Aetna Powder Co., 41 Okla. 394,138 P. 392, L. R. A. 1917A, 1021. This species of unjust enrichment will not be approved by this court.
Judgment of the lower court is affirmed.
By the Court: It is so ordered.